 


109 HR 4934 IH: To amend the Carl D. Perkins Vocational and Technical Education Act of 1998 to modify the definition of 
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4934 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Udall of Colorado introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Carl D. Perkins Vocational and Technical Education Act of 1998 to modify the definition of Indian student count. 
 
 
1.Definition of Indian student countSection 117(h) of the Carl D. Perkins Vocational and Technical Education Act of 1998 (20 U.S.C. 2327(h)) is amended by striking paragraph (2) and inserting the following:

(2)Indian student count
(A)In generalThe term Indian student count means a number equal to the total number of Indian students enrolled in each tribally-controlled postsecondary vocational and technical institution, as determined in accordance with subparagraph (B).
(B)Determination
(i)EnrollmentFor each academic year, the Indian student count shall be determined on the basis of the enrollments of Indian students as in effect at the conclusion of—
(I)in the case of the fall term, the third week of the fall term; and
(II)in the case of the spring term, the third week of the spring term.
(ii)CalculationFor each academic year, the Indian student count for a tribally-controlled postsecondary vocational and technical institution shall be the quotient obtained by dividing—
(I)the sum of the credit-hours of all Indian students enrolled in the tribally-controlled postsecondary vocational and technical institution (as determined under clause (i)); by
(II)12.
(iii)Summer termAny credit earned in a class offered during a summer term shall be counted in the determination of the Indian student count for the succeeding fall term.
(iv)Students without secondary school degrees
(I)In generalA credit earned at a tribally-controlled postsecondary vocational and technical institution by any Indian student that has not obtained a secondary school degree (or the recognized equivalent of such a degree) shall be counted toward the determination of the Indian student count if the institution at which the student is enrolled has established criteria for the admission of the student on the basis of the ability of the student to benefit from the education or training of the institution.
(II)PresumptionThe institution shall be presumed to have established the criteria described in subclause (I) if the admission procedures for the institution include counseling or testing that measures the aptitude of a student to successfully complete a course in which the student is enrolled.
(III)Credits toward secondary school degreeNo credit earned by an Indian student for the purpose of obtaining a secondary school degree (or the recognized equivalent of such a degree) shall be counted toward the determination of the Indian student count under this clause.
(v)Continuing education programsAny credit earned by an Indian student in a continuing education program of a tribally-controlled postsecondary vocational and technical institution shall be included in the determination of the sum of all credit hours of the student if the credit is converted to a credit-hour basis in accordance with the system of the institution for providing credit for participation in the program.. 
 
